DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-5, 14-15, 17-19 are currently amended.
Claims 2, 6-10, 16, 20 are original.
Claims 11-13 are withdrawn.
Claims 21-28 are new.
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/5/2022, with respect to rejections under 35 U.S.C. 112(b) and (d) have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. 112(b) and (d) have been withdrawn. 
Applicant's arguments filed 6/5/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that the references Brule nor Seargeant disclose particles with a mean diameter from 30-90 microns of PEKK and a second fraction of siloxane particles.  Remarks pp. 14-19.
This is not found persuasive because Brule clearly discloses a particle mixture of PEKK with a D50 diameter of 50 microns which is within the claimed range as a species within the claimed genus.  Disclosure of a single species within the claimed range anticipates the entire range.  See MPEP 2144.05 regarding the anticipation / obviousness of similar, approaching and overlapping ranges, amounts and proportions.
Regarding Seargeant, which also discloses particles of PEKK and siloxanes with a mean diameter of less than 50 microns, this is an overlapping range to the claimed range which renders the claimed range prima facie obvious to one of ordinary skill in the art.
Therefore, Applicant’s remarks are not found persuasive.

Argument:  Applicant argues that the PEEK and PEKK of Seargeant have different properties and melting temperatures.  Remarks pp. 17.
This is not persuasive because it is a mere allegation of different properties rather than facts, reasoning or evidence to the contrary.  Opinions of counsel cannot be taken above facts, reasoning or evidence.
Therefore, Applicant’s remarks are not found persuasive.

Argument: Applicant argues that Seargeant teaches away from the claimed subject matter in consideration of the viscosity properties as compared to the claimed properties.  Remarks pp. 17.
	This is not found persuasive because motivation is only relevant for obviousness analysis and Applicant has NOT demonstrated that the compositions of the individual embodiments of Seargeant are NOT anticipatory.  Furthermore, Seargeant appears to teach the desirability of such components properties / material properties / sizes for poly-ether-ketone-ketones (PEKKs) in [0014] generally, and the disclosure of Seargeant must be considered as a whole.  See also claim 6 of Seargeant.
	Furthermore, Examiner cannot read properties desired by dependent claims into argued rejections of the independent claims.  In the broadest, reasonable sense claim 1 appears to be anticipated / rendered obvious by Seargeant and Applicant has NOT resolved the rejection into anticipation or obviousness alone.
	Therefore, Applicant’s remarks are not found persuasive.
	Argument:  Applicant argues that Seargeant does not disclose powder.  Remarks pp. 17.
	This is not found persuasive because Seargeant clearly recognizes the possibilities that the composition disclosed can be a powder.  Seargeant [0010], [0027], [0048], and [0065] are the disclosures of PEEK or PEKK powders with siloxanes.
Therefore, Applicant’s remarks are not found persuasive.

Argument:  Applicant argues that Keicher and Shiraishi fail to remedy the deficiencies of Brule and Seargeant.  Remarks pp. 18.
This is not found persuasive because there do not appear to be deficiencies in rejections in view of Seargeant and Brule.  Furthermore, Applicant has not satisfied their burden of resolving the 102/103 into a 102 or a 103 to expedite prosecution in accordance with Applicant’s burden.

Argument: Applicant argues that a person of ordinary skill in the art would NOT combine Brule with Seargeant.  Remarks pp. 19.
This is not found persuasive because saying that the references are unrelated does not undermine or address Examiner’s statement made in Non-Final OA pp. 13 that they are the same field of endeavor of powder composition design.  Furthermore, this is only relevant to the dependent claim rejections of claims 2-8, 16, 20 where such combinations were made.

Argument: Applicant then argues that powder compositions are not a field of endeavor.  Remarks pp. 19.
This is NOT found persuasive because there are entire portions of the CPC classification space which are directed to materials specially adapted for additive manufacturing (B33Y70/00) and many others which are directed to powders.

Argument: Applicant argues that the cited references failed to disclose, teach or suggest a composition comprising a first recycle PEKK and a second recycle PEKK.  Remarks pp. 19-20.
This is NOT found persuasive because that is part of the amended claims / new claims which must be addressed now and not before.

Argument: Applicant argues that since there is a citation to Seargeant in a rejection under Brule’s heading that the rejection is in error or in combination of both references.  Remarks pp. 20.
This is NOT found persuasive because the same claims are cumulatively / repeatedly rejected later in the OA in view of the combination Brule / Seargeant and the rejections in view of Brule stand on their own.  The citation to Seargeant in the Brule rejection may be ignored as a typographical error.

Argument:  Applicant argues that different levels of recycled powder is NOT a manner of operating the powder.  Remarks pp. 20.
This is NOT found persuasive because Applicant has not satisfied their burden to demonstrate unobvious results or secondary considerations of differences between the cited powders and recycled powders.
Furthermore, time-temperature optimizations which are manipulated in recycle of powders are prima facie obvious to one of ordinary skill in the art. See MPEP 2144.06 regarding the obviousness of time-temperature optimizations by one of ordinary skill in the art.  Applicant’s Fig. 5 is only relevant to the obviousness rejections and the newly submitted claims.
Moreover, the evidence of Fig. 5 is not commensurate with the scope of the claims.  The claims are directed to a material analogous to cake B with siloxane of a certain size but Applicant has not posited / demonstrated that cakes A and B and virgin powders have a certain recycle ratio (fraction of powder which is virgin and recycled after a single printing process), and therefore, the evidence submitted is not commensurate with the scope of the claimed subject matter.

Argument: Applicant argues regarding newly submitted claims 22-24 that the claimed range of polysiloxane is missing in the references presented.  Remarks pp. 21.
This is NOT found persuasive because the amendment to the claimed subject matter has not yet been considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 17-18, 21-24, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, 17-18 the claim amendment “and below a highest melting point of the PEKK after the first SLS build” is unclear, vague and indefinite because it is unclear what fraction of the powder is virgin after the first SLS build and what fraction is recycled before such build.
	Regarding claim 21, 28: by Applicant’s own remarks and evidence in Fig. 5, the melting point of PEKK powder before the SLS process is variable as the recycle fraction in the initial powder is not recited in the claimed subject matter, thereby rendering the claimed subject matter unclear, vague and indefinite because it is unclear what the metes and bounds for temperature exposure of the highest melting point of the PEKK powder before the SLS process and 250 C is.  According to Fig. 5, virgin powder can melt at a lower temperature than recycled powder (see cakes A, and B and cake B with siloxane).  Therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brule (FR 3029830).
Regarding claim 1, 14: Brule discloses: a powder composition (see powder for sintering of title), the powder composition comprising: a first fraction comprising PEKK (most any fraction of PEKK powder can satisfy the BRI of a first fraction) and a second fraction (most any fraction of siloxane powder can satisfy the BRI of a second fraction) comprising siloxane (see PEKK and silicones in mixtures of pp. 4, ll. 120-126).  Brule discloses that the mean diameter (D50) of the particles is 50 microns.  See pp. 3, ll. 109-112.
Regarding claims 9-10, the composition powders of Brule have a mean diameter (D50) of 50 microns including the siloxane particles which reads on the claimed genus of particle mean diameters.  See MPEP 2144.05 regarding the anticipation and obviousness of similar, approaching and overlapping ranges.
Regarding claim 14, Brule discloses mixtures of PEKK and silicone (a type of siloxane) powders with a mean diameter of 50 microns (see pp. 3, ll. 109-112 and pp. 4, ll. 120-126).
The powders with those diameters are present in mixtures meaning they are intended to be mixed for creating a sinterable powder.  See sintering of pp. 1, ll. 13.
Regarding claim 15, Examiner has interpreted that Brule does not teach that water is added to the mixture and therefore reads on the PEKK and siloxane powders mixing step being performed under dry conditions.  See rejection additionally above under 35 U.S.C. 112(b).
Regarding claim 16, Brule discloses: that the carbon fibers are included in the composition (see pp. 4, ll. 129) and mixing would have been immediately envisaged as a way to combine them together into a powder composition (see crushing step of cited portion which is an equivalent to mixing). 
Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10, 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seargeant (US 2005/0004326).
Regarding claim 1, Seargeant discloses: a powder composition (see title, abs) comprising: a first fraction of PEKK (see PEKK of [0066]) and a second fraction of siloxane powder (see silicones which are a type of siloxane of [0066]).  Seargeant discloses individual embodiments with PEKK powders of mean diameters of less than 50 microns ([0021] which discloses increasingly narrow ranges of particle diameters).
In the event that Applicant considers that the claims are not anticipated by the disclosed subject matter, it would have been obvious to select and optimize the particle size/diameter in an overlapping range of the disclosure of Seargeant.
Doing so would have been the optimization of a size of a component which was a result effective variable with the toughness and costs (see abs, [0007]), which was desirable in Seargeant.
Therefore, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art to modify the size of the particles of Seargeant to arrive at the claimed invention before the effective filing date because doing so would have been the change in size or dimension of a component and would have been a result effective variable with toughness of the composite formed and cost of the composition, which was desirable in Seargeant.
Additionally, since it is unclear whether the particles of both materials must be of a certain diameter or only particles of one species, Examiner has presented a 102/103 for the purposes of compact prosecution should Seargeant NOR Brule not anticipate the intended invention.
Regarding claims 9-10, the composition powders of Seargeant have a mean diameter (D50) of 50 microns including the siloxane particles which reads on the claimed genus of particle mean diameters.  See MPEP 2144.05 regarding the anticipation and obviousness of similar, approaching and overlapping ranges.
Regarding claim 14, the Seargeant reference discloses mixtures of PEKK and silicone (a type of siloxane) powders with a mean diameter of 50 microns, wherein the powders with those diameters are present in mixtures meaning they are intended to be mixed for creating a sinterable powder (see tumble blending of [0028]).
Regarding claim 15, Examiner has interpreted that Seargeant does not teach that water is added to the mixture and therefore reads on the PEKK and siloxane powders mixing step being performed under dry conditions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (FR 3029830).
Regarding claim 2, Brule discloses: wherein the composition includes stabilizers which are carbon fiber (see pp. 4, ll. 129).  Brule is silent as to the mass fraction/concentration of the carbon fiber present in the composition.
To optimize the amount of carbon fiber to achieve the desired balance between cost of manufacture and thermal conductivity would have been considered a result-effective-variable to one of ordinary skill in the art before the effective filing date.
See MPEP 2144.05(II)(A) regarding the routine optimization of result-effective-variables before the effective filing date.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Although Brule does not explicitly teach the mass/weight fraction of the carbon fiber, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of carbon fiber is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mass fraction of the carbon fiber to balance the thermal conductivity and cost of manufacture in the composition of Brule to arrive at the claimed invention before the effective filing date would have been considered a result-effective variable and would have arrived one of ordinary skill in the art at the claimed invention before the effective filing date because the mass or concentration change of a known mixture of ingredients in a composition will not support the patentability of that composition.
Regarding claims 3-4, the combination Brule renders obvious the powder of claim 2.  The manner of operating the powder has little patentable weight in a product claim.
Regarding limitations recited in claim 3 which are directed to specific properties of powder recited in said claim, it is noted that once a composite powder is disclosed to comprise a material selected from the group consisting of PEKK, siloxane and carbon fiber powder with the claimed range of mass fraction as optimized, and therefore is substantially the same as the powder of claim 3 it will, inherently, display recited properties.  See MPEP 2112.  Generally differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to heat the composition to above 250 C to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of cure, which was desirable in Brule.
If there are unobvious differences in the object formed by the powder that would get full patentable weight and consideration without demonstration of unobvious results and/or secondary considerations in a product-by-process claim limitation directed to the object of manufacture and/or the method claim subject to further search and consideration by Examiner.
	
Claims 5-8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (FR 3029830), and further in view of Pridemann JR (US 2003/0004600).
Regarding claims 5-8, the combination Brule does not explicitly teach the mass/weight fraction of the siloxane.
In the same field endeavor of PEEK/PEAK/PEKK-silicone compositions (see [0044]) as Brule, Pridemann JR discloses: up to 10 wt. % silicone desirability ([0044] and claim 23).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions. It would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
To select and optimize the silicone content of Pridemann JR in the powder composition of Brule had the benefit that it allowed for the optimization of the adhesion ([0044]) of the powder and was considered a result-effective variable for modification by one of ordinary skill in the art.
It would have been obvious to select the silicone content as less than 10% as in Pridemann JR in the powder composition of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the adhesion result-effective variable.
Regarding claim 20, that the siloxane powder is present in a fraction/concentration of between 0.5 and 2.5% of the composition by weight would have been the result of routine optimization by one of ordinary skill in the art as a result-effective variable with the composite object’s properties and manufacturing costs.
In the same field endeavor of PEEK/PEAK/PEKK-silicone compositions (see [0044]) as Brule, Pridemann JR discloses: up to 10 wt. % silicone desirability ([0044] and claim 23).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions.
To select and optimize the silicone content of Pridemann JR in the powder composition of Brule had the benefit that it allowed for the optimization of the adhesion ([0044]) of the powder and was considered a result-effective variable for modification by one of ordinary skill in the art.
It would have been obvious to select the silicone content as less than 10% as in Pridemann JR in the powder composition of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the adhesion result-effective variable.

Claims 2-4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326) and further in view of Brule (FR 3029830).
Regarding claim 2, Seargeant does not disclose: wherein the composition includes carbon fiber. 
In the same field of endeavor of powder composition design (see title, abs), Brule discloses: wherein the composition includes stabilizers which are carbon fiber (see pp. 4, ll. 129).  Brule is silent as to the mass fraction/concentration of the carbon fiber present in the composition.
To optimize the amount of carbon fiber to achieve the desired balance between cost of manufacture and thermal conductivity would have been considered a result-effective-variable to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.05(II)(A) regarding the routine optimization of result-effective-variables before the effective filing date.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Although Brule does not explicitly teach the mass/weight fraction of the carbon fiber, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of carbon fiber is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the mass fraction of the carbon fiber to balance the thermal conductivity and cost of manufacture in the composition of Brule and to combine it with the composition of Seargeant to arrive at the claimed invention before the effective filing date would have been considered a result-effective variable and would have arrived one of ordinary skill in the art at the claimed invention before the effective filing date because the mass or concentration change of a known mixture of ingredients in a composition will not support the patentability of that composition, which was desirable in Seargeant.
Regarding claims 3-4, the combination Seargeant/Brule renders obvious the powder of claim 2.  The manner of operating the powder has little patentable weight in a product claim.
Regarding limitations recited in claim 3 which are directed to specific properties of powder recited in said claim, it is noted that once a composite powder is disclosed to comprise a material selected from the group consisting of PEKK, siloxane and carbon fiber powder with the claimed range of mass fraction as optimized, and therefore is substantially the same as the powder of claim 3 it will, inherently, display recited properties.  See MPEP 2112.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of siloxane as optimized by routine experimentation to the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the toughness and cost of manufacture as a result effective variable, which was desirable in Seargeant.
If there are unobvious differences in the object formed by the powder that would get full patentable weight and consideration in a product-by-process claim limitation directed to the object of manufacture and/or the method claim subject to further search and consideration by Examiner.
Regarding claim 16, Seargeant does not disclose the use of carbon fiber in the composition.
In the same field of endeavor of powder compositions (see title, abs), Brule discloses: that the carbon fibers are included in the composition (see pp. 4, ll. 129) and mixing would have been immediately envisaged as a way to combine them together into a powder composition (see crushing step of cited portion which is an equivalent to mixing). 
To mix the powder materials as in Brule in the formation of the composition of Seargeant would have had the benefit that it allowed for the creation of a homogenous mixture with improved properties, which was desirable in Seargeant.  Doing so was a suitable means to combine the materials and would have been considered an art recognized suitability for an intended purpose.  See MPEP 2144.07 regarding the obviousness of art-recognized suitability for an intended purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mixing of Brule in the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of uniformity of mixture and associated properties and was an art-recognized suitability for an intended purpose, which was desirable in Seargeant.

Claims 5-8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326) and further in view of Brule (FR 3029830), and Pridemann JR (US 2003/0004600).
Regarding claims 5-8, although the combination Seargeant/Brule does not explicitly teach the mass/weight fraction of the siloxane, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of siloxane as optimized by routine experimentation to the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the toughness and cost of manufacture as a result effective variable, which was desirable in Seargeant.
Regarding claim 20, that the siloxane powder is present in a fraction/concentration of between 0.5 and 2.5% of the composition by weight would have been the result of routine optimization by one of ordinary skill in the art as a result-effective variable with the composite object’s properties and manufacturing costs.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of siloxane as optimized by routine experimentation to the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the toughness and cost of manufacture as a result effective variable, which was desirable in Seargeant.
In order to overcome this rejection, demonstration of unobvious results and/or secondary considerations are commensurate with the scope of the claimed subject matter is required.

Claims 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (FR 3029830), and further in view of Keicher (US 2001/0008230), and Shiraishi (CN 108290347).
Regarding claims 17-19, Brule does not disclose wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders, which was desirable in Brule.
In the same field of endeavor of additive manufacturing as Brule (see title, abs), Shiraishi discloses: a curing temperature range from 50-300 C (see [0118] – the overlapping range renders obvious heating to above 250 C.).
To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]), which was desirable in Brule.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reuse of powder from cycle to cycle/run to run of Keicher and the curing above 250 C of Shiraishi with the additive manufacturing method of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of costs of operation through improved powder efficiency and it allowed for the improved properties of the manufactured object, which were desirable in Brule.
Regarding claims 21, Brule discloses: a powder composition (see powder for sintering of title), the powder composition comprising: a first fraction comprising PEKK (most any fraction of PEKK powder can satisfy the BRI of a first fraction) and a second fraction (most any fraction of siloxane powder can satisfy the BRI of a second fraction) comprising siloxane (see PEKK and silicones in mixtures of pp. 4, ll. 120-126).  Brule discloses that the mean diameter (D50) of the particles is 50 microns.  See pp. 3, ll. 109-112.
Brule does not disclose wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders, which was desirable in Brule.
In the same field of endeavor of additive manufacturing as Brule (see title, abs), Shiraishi discloses: a curing temperature range from 50-300 C (see [0118] – the overlapping range renders obvious heating to above 250 C.).
To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]), which was desirable in Brule.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reuse of powder from cycle to cycle/run to run of Keicher and the curing above 250 C of Shiraishi with the additive manufacturing method of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of costs of operation through improved powder efficiency and it allowed for the improved properties of the manufactured object, which were desirable in Brule.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326) and further in view of Brule (FR 3029830), Keicher (US 2001/0008230), and Shiraishi (CN 108290347).
Regarding claims 17, the combination Seargeant / Brule does not disclose: wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders, which was desirable in Seargeant.
In the same field of endeavor of additive manufacturing as Brule (see title, abs), Shiraishi discloses: a curing temperature range from 50-300 C (see [0118] – the overlapping range renders obvious heating to above 250 C.).
To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]), which was desirable in Seargeant.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reuse of powder from cycle to cycle/run to run of Keicher and the curing above 250 C of Shiraishi with the additive manufacturing method of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of costs of operation through improved powder efficiency and it allowed for the improved properties of the manufactured object, which were desirable in Seargeant.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326) and further in view of Brule (FR 3029830), Keicher (US 2001/0008230), Shiraishi (CN 108290347), and Pridemann JR (US 2003/0004600).
Regarding claim 19, Brule / Seargeant / Keicher / Shiraishi does not disclose: wherein the siloxane powder is greater than 0.0% and less than or equal to 5.0% of the composition by weight. 
Although the combination presented does not explicitly teach the mass/weight fraction of the siloxane, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of siloxane as optimized by routine experimentation to the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the toughness and cost of manufacture as a result effective variable, which was desirable in Seargeant.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326), and further in view of Keicher (US 2001/0008230), and Shiraishi (CN 108290347).
Regarding claim 21, Seargeant discloses: a powder composition (see title, abs) comprising: a first fraction of PEKK (see PEKK of [0066]) and a second fraction of siloxane powder (see silicones which are a type of siloxane of [0066]).  Seargeant discloses individual embodiments with PEKK powders of mean diameters of less than 50 microns ([0021] which discloses increasingly narrow ranges of particle diameters).
Seargeant does not disclose: wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders as Seargeant (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders.
In the same field of endeavor of additive manufacturing as Brule (see title, abs), Shiraishi discloses: a curing temperature range from 50-300 C (see [0118] – the overlapping range renders obvious heating to above 250 C.).
To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]).
It would have been obvious to one of ordinary skill in the art to combine the reuse of powder from cycle to cycle/run to run of Keicher and the curing above 250 C of Shiraishi with the additive manufacturing method of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of costs of operation through improved powder efficiency and it allowed for the improved properties of the manufactured object.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326), and further in view of Keicher (US 2001/0008230), Shiraishi (CN 108290347), and Pridemann JR (US 2003/0004600).
Regarding claims 22-24, although the combination Seargeant does not explicitly teach: the mass/weight fraction of the siloxane, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
In the same field endeavor of PEEK/PEAK/PEKK-silicone compositions (see [0044]) as Brule, Pridemann JR discloses: up to 10 wt. % silicone desirability ([0044] and claim 23).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions. It would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
To select and optimize the silicone content of Pridemann JR in the powder composition of Seargeant had the benefit that it allowed for the optimization of the adhesion ([0044]) of the powder and was considered a result-effective variable for modification by one of ordinary skill in the art.
It would have been obvious to select the silicone content as less than 10% as in Pridemann JR in the powder composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the adhesion result-effective variable.

Claim 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (FR 3029830), and further in view of and Pridemann JR (US 2003/0004600).
Regarding claims 25-27, Brule discloses: a powder composition (see powder for sintering of title), the powder composition comprising: a first fraction comprising PEKK (most any fraction of PEKK powder can satisfy the BRI of a first fraction) and a second fraction (most any fraction of siloxane powder can satisfy the BRI of a second fraction) comprising siloxane (see PEKK and silicones in mixtures of pp. 4, ll. 120-126).  Brule discloses that the mean diameter (D50) of the particles is 50 microns.  See pp. 3, ll. 109-112.
	Brule is silent as to the siloxane mass fraction.
Although the combination presented does not explicitly teach the mass/weight fraction of the siloxane, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
In the same field endeavor of PEEK/PEAK/PEKK-silicone compositions (see [0044]) as Brule, Pridemann JR discloses: up to 10 wt. % silicone desirability ([0044] and claim 23).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions. It would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
To select and optimize the silicone content of Pridemann JR in the powder composition of Brule had the benefit that it allowed for the optimization of the adhesion ([0044]) of the powder and was considered a result-effective variable for modification by one of ordinary skill in the art.
It would have been obvious to select the silicone content as less than 10% as in Pridemann JR in the powder composition of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the adhesion result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of siloxane in Pridemann JR as optimized by routine experimentation to the composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the toughness and cost of manufacture as a result effective variable.

	Claim 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326), and further in view of and Pridemann JR (US 2003/0004600).
Regarding claims 25-27, although the combination Seargeant does not explicitly teach the mass/weight fraction of the siloxane, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A). In the same field endeavor of PEEK/PEAK/PEKK-silicone compositions (see [0044]) as Brule, Pridemann JR discloses: up to 10 wt. % silicone desirability ([0044] and claim 23).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, overlapping ranges, amounts and proportions. It would have been obvious to someone of ordinary skill in the art at the time the invention was made to have incorporated a mass/weight fraction within the claimed range since one of ordinary skill in the art would appreciate that the weight/mass of siloxane is result effective and generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical – see MPEP 2144.05(II)(A).
To select and optimize the silicone content of Pridemann JR in the powder composition of Brule had the benefit that it allowed for the optimization of the adhesion ([0044]) of the powder and was considered a result-effective variable for modification by one of ordinary skill in the art.
It would have been obvious to select the silicone content as less than 10% as in Pridemann JR in the powder composition of Seargeant to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the adhesion result-effective variable.

Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brule (FR 3029830), and further in view of and Pridemann JR (US 2003/0004600), and Keicher (US 2001/0008230), and Shiraishi (CN 108290347).
Regarding claim 28, the combination Brule / Pridemann JR does not disclose: wherein the recycled PEKK has been previously used in an SLS process having a bed temperature between a highest melting point of the PEKK powder before the SLS process and 20 degrees Celsius below TM.
Brule does not disclose: wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders as Brule (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders, which was desirable in Seargeant.
In the same field of endeavor of additive manufacturing as Brule (see title, abs), Shiraishi discloses: a curing temperature range from 50-300 C (see [0118] – the overlapping range renders obvious heating to above 250 C.).
To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]), which was desirable in Seargeant.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reuse of powder from cycle to cycle/run to run of Keicher and the curing above 250 C of Shiraishi with the additive manufacturing method of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of costs of operation through improved powder efficiency and it allowed for the improved properties of the manufactured object, which were desirable in Seargeant.

Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seargeant (US 2005/0004326), and further in view of and Pridemann JR (US 2003/0004600), Keicher (US 2001/0008230), and Shiraishi (CN 108290347).
Regarding claim 28, the combination Seargeant / Pridemann JR does not disclose: wherein the recycled PEKK has been previously used in an SLS process having a bed temperature between a highest melting point of the PEKK powder before the SLS process and 20 degrees Celsius below TM.
Seargeant does not disclose: wherein the powder is reused from build to build and exposed to temperatures greater than 250 C.
In the same field of endeavor of additive manufacturing with solid powders (see title, abs), Keicher discloses: powder may recirculated and reused between cycles (see [0024]).
To recycle the previously used unfused powder repeatedly as in Keicher in the additive manufacturing methods of Brule had the benefit that it allowed for the decreasing of costs of operation through decreased wasted powders, which was desirable in Seargeant.
In the same field of endeavor of additive manufacturing as Brule (see title, abs), Shiraishi discloses: a curing temperature range from 50-300 C (see [0118] – the overlapping range renders obvious heating to above 250 C.).
To heat the curing powder bed to above 250 C as in Shiraishi in the method of Brule had the benefit that it allowed for the improved characteristics of the object manufactured ([0006]), which was desirable in Seargeant.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the reuse of powder from cycle to cycle/run to run of Keicher and the curing above 250 C of Shiraishi with the additive manufacturing method of Brule to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the decreasing of costs of operation through improved powder efficiency and it allowed for the improved properties of the manufactured object, which were desirable in Seargeant.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743